Citation Nr: 0834062	
Decision Date: 10/03/08    Archive Date: 10/07/08	

DOCKET NO.  06-23 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for esophageal cancer, 
claimed as the residual of exposure to Agent Orange. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

Upon review of this case, it is clear that the veteran has 
chosen not to perfect his appeal regarding the issue of 
service connection for "multiple broken bones."  Accordingly, 
that issue is not currently before the Board.  


FINDINGS OF FACT

1.  Post-traumatic stress disorder is not shown to have been 
present in service, or at any time thereafter.  

2.  Esophageal cancer is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service, including exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).  

2.  Esophageal cancer was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in May 2008, as well as 
service treatment records, social security reports, and both 
VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for post-
traumatic stress disorder, as well as for esophageal cancer.  
In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2002).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and a malignant tumor, such as 
esophageal cancer, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption if rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  However, if the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 
289 (1994).  

Finally, where a veteran was exposed to an herbicide agent 
during active military, naval, or air service in the Republic 
of Vietnam, certain diseases, including Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, prostate cancer, respiratory cancers (which is to 
say, cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) shall be 
service connected, even though there is no record of such 
disease during service, where they become manifest to degree 
of 10 percent or more any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§  3.307, 3.309(e) 
(2007).  For the purposes of this section, the term 
"herbicide agent" means a chemical or an herbicide used in 
support of the United States and Allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) 
(2007).  

In the present case, information currently on file is to the 
effect that, while in service, the veteran served as a 
wheeled vehicle mechanic and light vehicle driver.  A portion 
of the veteran's service was in the Republic of Vietnam.  
Awards and commendations given the veteran include the 
National Defense Service Medal, the Vietnam Campaign Medal, 
and the Vietnam Service Medal with Bronze Service Star.  

Service medical records, it should be noted, are negative for 
evidence of esophageal cancer or a post-traumatic stress 
disorder.  While at the time of a preinduction physical 
examination in October 1965, the veteran gave a history of 
"nervous trouble" not requiring treatment by a psychiatrist, 
a psychiatric evaluation conducted as part of that 
examination was entirely within normal limits.  Moreover, 
while on a single isolated occasion in November 1967, the 
veteran received a diagnosis of "mild anxiety," that episode 
was acute and transitory in nature, and resolved without 
residual disability.  As of the time of a service separation 
examination in March 1968, the veteran's mouth and throat 
were entirely within normal limits, as was a psychiatric 
evaluation.  Significantly, no pertinent diagnoses were 
noted.  

The earliest clinical indication of the presence of 
esophageal cancer is revealed by a VA treatment record dated 
in December 2000, more than 34 years following the veteran's 
discharge from service, at which time he received a "suspect" 
diagnosis of Stage T2N0Mx esophageal adenocarcinoma arising 
from Barrett's esophagus.  

The veteran argues that he currently suffers from a post-
traumatic stress disorder which is the result of a number of 
stressful incidents in service, one of which involved the 
death of a fellow service member.  However, following a VA 
outpatient evaluation in April 2005, it was noted that a 
screening for post-traumatic stress disorder had been 
negative.  Moreover, following a private psychiatric 
disability evaluation in April 2005, it was the opinion of 
the examiner that the veteran did not, in fact, suffer from 
any psychiatric disorder.  

The veteran's accredited representative has requested that, 
prior to a final determination on the issue of service 
connection for esophageal cancer, a medical opinion be 
obtained regarding the alleged relationship between that 
disability and the veteran's exposure to Agent Orange in the 
Republic of Vietnam.  However, while based on the evidence of 
record, the veteran may be presumed to have been exposed to 
that herbicide during his period of service in Vietnam [see 
38 C.F.R. § 30307(a)(6)(iii) (2007)], there currently exists 
no evidence whatsoever that esophageal cancer, first shown 
many years following his discharge from service, was in any 
way the result of exposure to Agent Orange.  Nor is 
esophageal cancer a respiratory cancer for which service 
connection may be granted on a presumptive basis where there 
has been exposure to Agent Orange. 38 C.F.R. § 3.309(e) 
(2007). Under the circumstances, any current medical opinion 
regarding that alleged relationship could be no more than 
speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's alleged post-traumatic 
stress disorder or past esophageal cancer with any incident 
or incidents of his period of active military service, 
including exposure to Agent Orange.  Accordingly, service 
connection for those disabilities must be denied.  

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a hearing before the undersigned Veterans Law Judge in May 
2008.  Such testimony, while informative, is regrettably not 
probative when taken in conjunction with the entire evidence 
presently on file.  The Board does not doubt the sincerity of 
the veteran's statements.  Those statements, however, in and 
of themselves, do not provide a persuasive basis for a grant 
of the benefits sought in light of the evidence as a whole.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in May 2004 and March 2006.  In 
those letters, VA informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for esophageal cancer, claimed as the 
residual of exposure to Agent Orange, is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


